Itappears that the cause was brought into the Circuit Court by cer*107tiorari aud the judgment of the Justice was there affirmed. The plaintiff in error then caused a case to be made and brought to this Court, but the return of the Justice was not embodied in the case, but instead thereof the Circuit Judge undertook to set forth its substance.
Hi Id, That the judgment of the Justice could not be reviewed without having his return in full before the Court, and a case made which did not embody it was fatally defective. Case dismissed.
Whether a certiorari case can be brought up at all by case made was not decided.